     Case 1:21-cv-00069 Document 5 Filed 02/17/21 Page 1 of 2 PageID #: 20



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

ADRIAN WEEMS BEY,

          Plaintiff,

v.                                          CIVIL ACTION NO. 1:21-00069

MR. KEMPER, Counselor,

          Defendant.

                 MEMORANDUM OPINION AND JUDGMENT ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation (“PF&R”) on February 1,

2021, in which he recommended that this court dismiss plaintiff’s

complaint and remove this matter from the court’s docket.

          In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.        The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.        Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).

          Instead of filing objections, on February 10, 2021,

plaintiff filed a “Motion to Drop Letter/Complaint” in which he

asks the court to drop his complaint.          ECF No. 4.    The court
   Case 1:21-cv-00069 Document 5 Filed 02/17/21 Page 2 of 2 PageID #: 21



deems this filing to be a notice of dismissal pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i).           That rule provides that

a plaintiff may voluntarily dismiss an action without a court

order by filing “a notice of dismissal before the opposing party

serves either an answer or a motion for summary judgment[.]”               Id.

Defendant has not filed an answer or otherwise pled.

Accordingly, although the aforementioned rule does not require a

court order, this action is DISMISSED without prejudice and the

Clerk is directed to remove this action from the docket of the

court.

         The Clerk is directed to send copies of this Order to all

counsel of record and any unrepresented party.

         IT IS SO ORDERED this 17th day of February, 2021.

                                  ENTER:




                                   David A. Faber
                                   Senior United States District Judge




                                     2
